El Juez Asociado Señor Hutchisoh,
emitió la opinión del tribunal.
La sección primera de la “Ley proveyendo lo necesario para castigar la adulteración de leche y para otros fines,” Leyes de 1925, pág. 559, dispone que “Toda persona que usare leche adulterada o diluida para fines industriales, cuando se destina a la preparación de alimentos para el con-sumo humano, será culpable de delito menos grave (misdemeanor).” La acusación en este caso alega que los acusados usaban leche adulterada en la preparación y venta de “Lindberghs” para el consumo humano. No es necesario que la acusación siga la fraseología del estatuto para que pueda imputar un delito. Que los acusados usaban la leche referida para fines industriales, aparece suficientemente de la imputación de que la utilizaban en la preparación de “Lindberghs.” La leche usada por los acusados había sido diluida mediante la adición de 22 por ciento de agua. Entonces se le agregó azúcar para endulzarla y vainilla para darle sabor, y ya congelada, fue vendida en pequeños cubos que el público conoce como “Lindberghs” o “euadritos de crema.” Esos cubos eran alimentos. Véase 26 C. J. sección primera, pág. 750; 11 R.C.L. Sección 15, pág. 1108; Com. v. Pflaum, Ann. Cas. 1913E 1287; Harkey v. State, 17 A.L.R. 1276, y Saleh v. State, 21 A.L.R. 752.
Podríamos admitir que pueden surgir casos que estén dentro de la letra del estatuto, aunque no dentro de su espíritu y finalidad. Recetas “standard” para la preparación de ciertos alimentos pueden requerir la adición de otros ingredientes líquidos a la leche en proporciones tales que la mezcla resultante no contenga el tanto por ciento estatutario de grasa láctea. Bien podríamos vacilar al sostener una *408condena basada en el uso de leche dilnída en esa forma. No es ése el presente caso.
Aquí la contención es qne la leche dilnída se congela más fácil y rápidamente y se derrite más despacio en la mano o la boca qne la leche sin diluir, qne el público prefiere nn “cuadrito de crema” hecho de leche dilnída, y qne hay ma-yores beneficios en la fabricación y venta de esos cnbos qne en las de los preparados con leche qne se ajusta al grado legal. No se ha intentado alegar qne la leche de calidad (standard) no se congela, ni qne la congelación de esa leche es comercialmente impracticable, ni qne los cnbos así hechos no tienen aceptación en el mercado. Nada hay qne demuestre que el uso de agua es el único medio por el que puede con-seguirse qne la leche se congele más fácilmente y qne el producto preparado se disuelva más despacio, o qne el mismo resultado no puede lograrse por la adición de cualquier otro ingrediente inofensivo, agradable al paladar y sano, sin nece-sidad de diluir la leche. La aseveración final hecha por uno de los acusados en el interrogatorio redirecto, después de ser re-preguntado por el juez de distrito y por el fiscal, al efecto de qne el público prefiere los cnbos preparados con leche dilnída porque se disuelven más despacio, puede o no ser verdad. La declaración de este testigo puede servir para explicar, mas no para variar, el hecho de qne los acusados usaban leche diluida en la preparación de alimentos para el consumo humano.

Debe confirmarse la sentencia apelada.